      Case 4:18-cr-01013-DTF Document 131 Filed 01/06/21 Page 1 of 4



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2
     Tucson, Arizona 85701-1782
 3   (520) 622-6900
     Louis S. Fidel
4    State Bar No. 025479
5    Email: lfidel@pd-law.com
     Attorney for Defendant
6
7
                           IN THE UNITED STATES DISTRICT COURT
8
                                 FOR THE DISTRICT OF ARIZONA
9
10     UNITED STATES OF AMERICA,                       NO. CR-18-01013-001-TUC-DTF

11                         Plaintiff,
12
       v.                                              MOTION FOR EARLY TERMINATION
13                                                     OF PROBATION
       MATTHEW BOWEN,
14
15                         Defendant.

16
              The defendant, Matthew Bowen, by and through his undersigned attorney, hereby
17
18   respectfully requests this Court to terminate his probation early. Mr. Bowen was sentenced
19   on November 20, 2019, pursuant to his guilty plea to deprivation of rights under color of law,
20
     a misdemeanor offense, pursuant to 18 U.S.C. § 242, and placed on probation for a term of
21
     36 months. Mr. Bowen has now completed more than 13 months of supervised probation,
22
23   his performance has been exemplary, and he has completed all sanctions imposed by the

24   Court.
25
              At sentencing, Mr. Bowen was ordered to pay restitution in the amount of $8,255.00,
26
     and to perform 150 hours of community service, to be completed at a rate of no less than 10
27
28   hours per month. He promptly set about accomplishing those requirements and has now
      Case 4:18-cr-01013-DTF Document 131 Filed 01/06/21 Page 2 of 4



 1   completed them. Mr. Bowen has also been fully compliant with the supervision of the
 2
     Probation Office. At the outset, he was placed on Probation’s general supervision caseload,
 3
     where he was supervised by Probation Officer Susana Torres, and based on his consistently
4
5    strong compliance with her directives and supervision, he was recently transferred to the

6    low-intensity supervision caseload, which is the Probation Department’s minimum level of
7
     supervision. Since that transfer, he has been supervised by Probation Officer Ruby Streich.
8
     Undersigned Counsel has discussed this matter with both Officer Torres and Officer Streich,
9
10   and they both do not oppose early termination of Mr. Bowen’s probation.

11          Throughout his period of probation, Mr. Bowen has remained steadily employed and
12
     has worked hard to help support his family. He has abided by this Court’s requirements and
13
     demonstrated through his conduct that he is a law-abiding, positive member of the
14
15   community. Unfortunately, despite Mr. Bowen’s strong performance on probation, one of

16   the many impacts of COVID has been that he has not been able to take his children to visit
17
     their grandparents, who live in South Carolina and Oklahoma, throughout the course of this
18
     difficult year. While a probationer who has been unfailingly compliant with supervision, like
19
20   Mr. Bowen, can ordinarily request authorization from his probation officer to travel outside

21   of Arizona, those authorizations have not been granted during COVID, and, as a result, he
22   has not been able to leave the state. Based on Mr. Bowen’s strong performance, his current
23
     placement on the minimal level of probation supervision, and his early completion of all
24
25   requirements imposed by this Court at sentencing, it is respectfully requested that probation

26   in this matter be terminated early so that he can put this case squarely behind him.
27          Undersigned Counsel has discussed this matter with Monica Ryan, the assigned
28

                                                   2
      Case 4:18-cr-01013-DTF Document 131 Filed 01/06/21 Page 3 of 4



 1   Assistant United States Attorney, and has been advised that she opposes early termination of
 2
     probation.
 3
            RESPECTFULLY SUBMITTED this 6th day of January, 2021.
4
5                                        PICCARRETA DAVIS KEENAN FIDEL PC

6                                        By:     /s/ Louis S. Fidel
                                                 Louis S. Fidel
7
                                                 Attorney for Defendant
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
      Case 4:18-cr-01013-DTF Document 131 Filed 01/06/21 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 6th day of January, 2021, I electronically transmitted
 3
     the foregoing to the Clerk of the Court via the CM/ECF system for filing and
4    transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
5
6           Monica Ryan, Esq.: Monica.Ryan@usdoj.gov
            Attorney for the United States
7
8
     By: /s/ Melissa Hahn
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
